Section 3238 of the Code of 1923, as amended by Gen. Acts 1927, p. 76, relative to appeals in habeas corpus cases, provides, among other things: "No bill of exceptions or assignments of error shall be necessary or required, but the clerk of the court from which such appeal is taken shall, within thirty days from the date of such judgment, forward a transcript of the record and certificate of appeal to the Supreme Court or Court of Appeals, together with a statement of the evidence and the Judge's ruling thereon, all certified to be correct by the Judge or officer hearing the petition."
There is no certificate of the judge as is required by the section; in the absence of which this court will presume that there were sufficient facts before the judge, not included in the transcript, to justify him in denying the writ.
There is an agreed statement of facts between the attorney for petitioner and the attorney for the city, but even this statement, as it appears in the record, does not meet the requirements of the statute.
The judgment is affirmed.
Affirmed. *Page 556